Citation Nr: 0637604	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-12 213	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
tinnitus.

2. The propriety of the combined rating for the service-
connected disabilities. 

3. Entitlement to a compensable rating for right ear hearing 
loss prior to August 16, 2002.

4. Entitlement to an initial compensable rating for bilateral 
hearing loss beginning August 16, 2002.

5. Entitlement to an initial compensable rating for allergic 
rhinitis.

6. Entitlement to an initial compensable rating for 
sinusitis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2000, March 2003, and 
February 2005 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2006, the veteran appeared at hearing before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file. 

The claims for increase left ear hearing loss and rhinitis 
originally came before the Board as issues of service 
connection.  Rating decisions in March 2003 and February 
2005, respectively, granted service connection, rating the 
disabilities as noncompensable.  The veteran subsequently 
appealed the initial rating assigned.

Similarly, the claim for increase for sinusitis originally 
came before the Board as one of whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  The RO ultimately granted service connection for 
sinusitis, rating he disability as noncompensable.  The 
veteran appealed the initial rating assigned.

The claim for increase for bilateral hearing loss was 
previously been before the Board in November 2003, when it 
was remanded for further development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998)

At the hearing in May 2006, the veteran raised the issue of 
service connection for Ménière's disease, which is referred 
to the RO for appropriate action. 

The claims for increase for allergic rhinitis and sinusitis 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In February 2005, in writing, the veteran withdrew from 
his appeal the claim for increase for tinnitus.

2. In May 2006, at the hearing and on the record, the veteran 
withdrew from his appeal the propriety of the combined rating 
for his service-connected disabilities.

3. Prior to August 16, 2002, the service connected right ear 
hearing loss was manifested by Level II hearing impairment in 
the right ear and Level I hearing impairment in the left ear.

4. Beginning August 16, 2002, the service-connected bilateral 
hearing loss is manifested by Level I hearing loss in the 
right ear and Level I in the left ear. 


CONCLUSIONS OF LAW

1. The criteria for withdrawing of the claim for increase for 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 
& Supp. 2006); 38 C.F.R. § 20.204 (2006).

2. The criteria for withdrawal of the claim, concerning the 
propriety of the combined rating for the service-connected 
disabilities have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.204 (2006).

3. Prior to August 16, 2002, the criteria for a compensable 
rating for right ear hearing loss have not been met prior.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§  3.383 (2000-2002), 4.85, Diagnostic Code 6100; 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2000-2002).

4. Beginning August 16, 2002, the criteria for an initial 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

In July 2001, the veteran perfected the appeal of the issue 
for a higher rating for tinnitus, and in November 2005 he 
perfected the appeal of the issue concerning the propriety of 
the combined rating for his service-connected disabilities. 

In accordance with 38 C.F.R. § 20.204(c), in a written 
statement, submitted in February 2005, the veteran withdrew 
from his appeal the issue of a higher rating for tinnitus, 
and in May 2006 at his hearing and on the record, the veteran 
withdraw the issue of the propriety of the combined rating 
for his service-connected disabilities. 

The Board may not entertain an application for review on 
appeal unless it is in conformity with the laws and 
regulations that prescribe the jurisdiction of the Board and 
the manner of obtaining appellate review.  38 U.S.C.A. 
§ 7108.   An appellant may withdraw in writing or on the 
record at a hearing an appeal at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.   As 
the veteran has withdrawn these issues from his appeal, there 
is no application for appeal that conforms to the controlling 
law.  Accordingly, the Board lacks jurisdiction to review the 
appeal of these issues. 



Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as in 
this case, notice was not mandated at the time of the initial 
RO rating decision in August 2000 on the claim for increase 
for the right ear, the RO did not err in not providing such 
notice.  The appellant does have the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).   

The RO provided post-adjudication VCAA notice on the claim 
for increase for the right ear by letters, dated in January 
2003 and in April 2006.  The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, that the disability had increased in severity.  The 
veteran was also notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
records not held by a Federal agency, such as private medical 
records, or authorize VA to obtaining such records on his 
behalf.  He was also asked to send any evidence or 
information he might have in his possession.  The notice also 
included the general provisions for the degree of disability 
and the effective date of the disability. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, 18 Vet. App. 
(38 C.F.R. § 3.159 notice); and of Dingess, 19 Vet. App. 
(notice on the five elements of a service connection claim). 

While the VCAA notice letter came after the initial 
unfavorable adjudication by the RO, the veteran was not 
prejudiced by the defect as he had a meaningful opportunity 
to provide additional argument and evidence to support his 
claim and to address the issue at a hearing, which he did.  
For these reasons, the veteran has not been prejudiced by 
timing of the 38 U.S.C.A. § 5103(a) notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On the claim for increase for bilateral hearing loss, as the 
veteran was provided pre-adjudication VCAA notice by letter, 
dated in January 2003, on the underlying claim of service 
connection for left ear hearing loss and as service 
connection for left ear hearing loss was subsequently 
granted, establishing bilateral hearing loss, and a 
disability rating was assigned, VCAA notice has served its 
purpose and further VCAA notice is no longer required on the 
ensuing claim for increase.  Dingess, 19 Vet. App. 473, 490 
(2006). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded appropriate 
VA examinations.  As the veteran has not identified any 
additional evidence and as there are no outstanding records 
to obtain, the Board finds the duty to assist has been 
fulfilled. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable Ratings for Right Ear and Bilateral Hearing Loss

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran was originally granted service connection for 
right ear hearing loss, which was implemented by a rating 
decision in April 1990, and a noncompensable rating was 
assigned.  In a rating decision in March 2003, the RO granted 
service connection for hearing loss in the left ear and a 
noncompensable rating was assigned for now bilateral hearing 
loss, effective in August 2002.  

The record thus presents two periods of time and different 
issues, for consideration: 1) an increase rating for the 
right ear prior to August 16, 2002, the effective date of the 
grant of service connection for left ear hearing loss, 
establishing bilateral hearing loss, and 2) an a higher 
initial rating for bilateral hear loss beginning August 16, 
2002.

The current noncompensable ratings for right ear and 
bilateral hearing loss were assigned under Diagnostic Code 
6100.  Under the rating criteria, the basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination testing (Maryland CNC) 
together with the average decibel threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 hertz.  These test results are entered 
into a table of the rating schedule (Table VI) to determine 
the auditory acuity level of each ear (ranging from numeric 
level I for essentially normal acuity, through numeric level 
XI for profound deafness), and these auditory acuity levels 
are entered into another table (Table VII) of the rating 
schedule to determine the percentage disability rating.  38 
C.F.R. § 4.85.

Where impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned Level I 
hearing loss, subject to the provisions of 38 C.F.R. § 3.383.  
See 38 C.F.R. § 4.85(f).  Provisions of 38 C.F.R. § 3.383 
changed during the pendency of the veteran's claim.  Prior to 
August 9, 2004, provisions of 38 C.F.R. § 3.383 provided that 
total deafness due to a nonservice-connected disability would 
afford compensation for hearing impairment in both ears as 
though both were service connected.  Currently, 38 C.F.R. 
§ 3.383 provides that compensation for hearing impairment in 
both ears will be compensated where the hearing impairment in 
the service-connected ear meets the criteria for a 10 percent 
disability evaluation, and the hearing impairment in the 
nonservice-connected ear meets the provisions for a finding 
of a hearing disability within 38 C.F.R. § 3.385.

Hearing loss as a disability, as defined by 38 C.F.R. 
§ 3.385, occurs when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent. 

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, and will apply that most 
favorable to the veteran, provided that should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  

In this case, the new criteria are more favorable to the 
veteran, but do not apply, because the new criteria became 
effective in 2004.  At that time, service connection for 
bilateral hearing loss was already in effect.

The record contains VA audiological examination reports dated 
in July 2000, March 2001, February 2003 and September 2004.  

Audiometric results, in pure tone thresholds, are shown 
below.  

July 2000
HERTZ

1000
2000
3000
4000
RIGHT
20
20
25
30
LEFT
--
--
--
--

Average pure tone threshold may be calculated at 23.75 
decibels in the right ear.  The examiner noted that pure tone 
thresholds on the left ear could not be measured due to 
inconsistent responses.  Speech audiometry was measured at 88 
percent in the right ear, and 88 percent for the left ear.  
The examiner diagnosed normal sensitivity from 250 to 4000 
decibels in the right ear and throughout most of the speech 
range in the left.  Service connection was not yet in effect 
for left ear hearing loss at this point in time.

March 2001
HERTZ

1000
2000
3000
4000
RIGHT
15
15
20
20
LEFT
20
20
30
30

Average pure tone threshold was calculated at 18 decibels in 
the right ear and 25 in the left ear.  The veteran did not to 
respond in any way to over 75 percent of words presented in 
speech recognition testing, thus speech recognition could not 
be measured.  The examiner diagnosed essentially normal 
hearing in both ears.  

February 
2003
HERTZ

1000
2000
3000
4000
RIGHT
20
20
25
20
LEFT
20
15
20
25

Average pure tone threshold may be calculated at 21 decibels 
in the right ear and 20 in the left ear.  Speech audiometry 
was measured at 96 percent in the right ear, and 98 percent 
for the left ear.  

September 
2004
HERTZ

1000
2000
3000
4000
RIGHT
20
15
20
25
LEFT
20
15
25
25

Average pure tone threshold was calculated at 20 decibels in 
the right ear and 21 in the left ear.  Speech audiometry was 
measured at 96 percent in the right ear, and 94 percent for 
the left ear

Hearing Loss in the Right Ear prior to August 16, 2002

Audiometric findings for the right ear in July 2000 show 
Level II hearing loss in the right ear.  As explained above, 
because the veteran was not service connected for hearing 
loss in the left ear at the time, Level I hearing loss is 
assumed for the left ear.  The level of hearing loss cannot 
be calculated in March 2001, due to the veteran's 
unwillingness or inability to perform the speech recognition 
portion of the test.  Thus, under the criteria, the findings 
of hearing impairment in the right ear for the period of time 
prior to August 16, 2002, are considered noncompensable under 
Diagnostic Code 6100.

As an exceptional pattern of hearing impairment, that is, a 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000, Hertz) of 55 decibels or more, 
or a pure tone threshold of 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, rating hearing loss in 
the right ear under 38 C.F.R. § 4.86 does not apply.

Bilateral Hearing Loss beginning August 16, 2002

Unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted, above, in this case, service connection 
for left ear hearing loss was granted during the pendency of 
the veteran's claim for service connection, and the veteran 
appealed the rating assigned.  Hence, the Board will consider 
the proper evaluation to be assigned for this disability from 
the time period beginning with the grant of original service 
connection.  

Audiometric findings in February 2003 and September 2004 
reflect no more than Level I hearing loss in the right ear 
and Level I in the left ear.  And an exceptional pattern of 
hearing impairment, that is, a pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000, 
Hertz) of 55 decibels or more, or a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, is not shown and 38 C.F.R. § 4.86 does not apply.  
And the evidence does not establish that the veteran's 
bilateral hearing loss met the criteria for a compensable 
rating at any time from the initial grant of service 
connection in August 2002 to the present.

Thus, under the criteria, the findings of hearing impairment 
for bilateral hearing loss for the time period beginning 
August 16, 2002, are considered noncompensable.  Diagnostic 
Code 6100.

ORDER

The appeal of the claim for increase for tinnitus is 
dismissed. The appeal of the propriety of the combined rating 
for the service-connected disabilities is dismissed.

A compensable rating for right ear hearing loss prior to 
August 16, 2002, is denied. 
An initial compensable rating for bilateral hearing loss 
beginning August 16, 2002, is denied.
REMAND

The veteran seeks higher initial ratings for 
service-connected allergic rhinitis and sinusitis.  He 
testified in May 2006 as to his continuing symptoms and 
manifestations.

The most recent examination in September 2004 was conducted 
for the purpose of determining whether allergic rhinitis and 
sinusitis were associated with the service-connected 
residuals of a mandible fracture.  The disabilities have 
since been service-connected and the question now is the 
level of impairment.  

As the evidence of record does not contain sufficient 
evidence to decide the claims for increase, under the duty to 
assist, 38 C.F.R. § 3.159(c)(4), the claims are remanded for 
the following action.

1. Obtain records since September 2004 
from the Houston, Texas VA Medical Center 
and the Beaumont, Texas VA clinic.  

2. Ask the veteran to submit records of 
Steve Parks, MD, of Southeast Texas Ear, 
Nose, and Throat, L.L.P. Beaumont, Texas.

3. Schedule the veteran for a VA 
examination to determine the severity of 
service-connected allergic rhinitis and 
sinusitis.  The claims folder must be 
sent to the examiner for review.  

The examiner is asked to describe 
whether there is greater than 50 
percent obstruction of the nasal 
passages on each side or complete 
obstruction on one side. 

The examiner is also asked to 
describe the frequency of 
incapacitating episodes of 
sinusitis, requiring prolonged, 
lasting four to six weeks, 
antibiotic treatment; or the 
frequency of nonincapacitating 
episodes characterized by headaches, 
pain, and purulent discharge or 
crusting. 

4. After the above development is 
completed, adjudicate the claims for 
increase for allergic rhinitis and 
sinusitis. If the decision remains 
adverse to the veteran, furnish him with 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


